         Case 2:14-cr-00249-APG-PAL Document 564 Filed 12/11/20 Page 1 of 3




 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                           Case No.: 2:14-cr-00249-APG-PAL

 4         Plaintiff                                 Order Granting Unopposed Motion to
                                                           Confirm Release of Lien
 5 v.
                                                                 [ECF No. 562]
 6 WEI SENG PHUA,

 7         Defendant

 8        I ORDER that defendant Wei Seng Phua’s motion to confirm release of lien (ECF No.

 9 562) is GRANTED. The signed release and related Schedule 1 are attached to this order.

10        DATED this 11th day of December day of December, 2020.

11

12
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
Case 2:14-cr-00249-APG-PAL Document 564 Filed 12/11/20 Page 2 of 3
01Case
  23ÿ5672:14-cr-00249-APG-PAL
         89 9 58 99ÿÿÿDocument
                               3ÿ564
                                       597ÿÿÿ
                                              3ÿ712/11/20
                                             Filed  55 ÿÿÿ1 3ÿ73 ofÿ!3ÿ77
                                                             Page
